NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KARL GIBSON,
Petiti0ner,
V.
DEPARTMENT OF THE ARMY,
Resp0ndent.
2011-3153 ..
Petiti0n for review of an arbitrator’s decision in FMSC
no. 101028-O0325-8 by Ge0ffrey L. Pratte.
ON MOTION
Bef0re RADER, Chief Judge, DYK and O'MALLEY, Circuit
Judges.
PER CUR1AM.
0 R D E R
The Department of the Army moves to waive the re-
quirements of Fed. Cir. R. 27(f) and to dismiss KarI
Gi.bs0n’s petition for review as untimely Gibs0n re-
sponds The Army replies
\

GlBSON V. ARMY 2
On October 26, 2010, an arbitrator dismissed Gibson’s
grievance. Gibson admits that he received the arbitra-
tor’s decision by February 10, 2011. Gibson’s petition for
review was received by the court on June 13, 2011, 123
days later.
A petition for review of an arbitrator's decision must
be filed within 60 days of receipt of notice of the decision
5 U.S.C. §§ '7121(f), 7703(b)(1). The 60 day filing period is
"statutory, mandatory, [and] jurisdictional." See M0nzo v.
Dept. of Trcmsp., 735 F.2d 1335, 1336 (Fed. Cir. 198-4); see
also Oja v. Dept. of the Arm,_'y, 405 F.3d 1349, 1360 (Fed.
Cir. 2005) (“[c]ompliance with the filing deadline of 5
U.S.C. § 7703(b)(1) is a prerequisite to our exercise of
jurisdiction”). Because this petition was not timely re-
ceived by this court, it must be dismissed Bowles v.
Ru,ssell, 551 U.S. 205 (2007) (the timely filing of a notice
of appeal in a civil case is a jurisdictional requirement
that cannot be waived).
Accordingly,
IT ls ORDERED TiiAT:
(1) The Army’s motions are granted. Gibson’s peti-
tion is dismissed
(2) Each side shall bear its own costs.

3 GIBSON V. A.RMY
FOR THE COURT
N0V  4  /s/ J an Horbaly
Date J an Horba1y
Clerk
cc: Karl Gibson
E11en M. Lynch, Esq.
s20
Issued As A Mandate:  4  _ _
FE
w.s. cows 0'FlI='\PPsALs ron
ms FEoEaA»_ rincon
NOV 14 2011
.|ANHDRBALY
CLElI£